Citation Nr: 0524370	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  04-10 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Propriety of the termination of the veteran's Department of 
Veterans Affairs (VA) pension benefits due to his 
incarceration for felony.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1971 to July 1975.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an April 2001 
decision by the Newark VA Regional Office (RO) to terminate 
his monthly VA nonservice-connected pension benefits, 
effective October 15, 2000.  In December 2004 a Travel Board 
hearing was held at the RO before the undersigned.  


FINDING OF FACT

The veteran was incarcerated in a state prison system for 
conviction of a felony, and that incarceration extended 
beyond 60 days.  


CONCLUSION OF LAW

The termination of the veteran's VA pension benefits due to 
incarceration for a felony conviction was proper.  38 
U.S.C.A. §§ 5107, 5313 (West 2002); 38 C.F.R. 
§§ 3.103, 3.666 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

In this case however, because the law, and not the evidence, 
is dispositive of this claim, the VCAA is not applicable.  
See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Furthermore, the issue 
here does not arise from the receipt of a "substantially 
complete application" from the veteran under 38 U.S.C.A. § 
5103(a), but rather, arises by action of law under 38 
U.S.C.A. § 5313, which requires a reduction of benefits for 
certain incarcerated veterans.  Thus, the VCAA is not 
applicable to this appeal, and further discussion of 
compliance with the VCAA is not required.

However, regulations at 38 C.F.R. § 3.666 require VA to 
notify the veteran that his benefits are subject to reduction 
or termination due to his incarceration, of the rights of the 
person's dependents to an apportionment while the person is 
incarcerated, and the conditions under which payments to the 
person may be resumed upon release from incarceration.  
Correspondence from the RO to the veteran in February 2001 
clearly provided this information.  

According to 38 C.F.R. § 3.103(b)(2), no award of 
compensation shall be reduced or otherwise adversely affected 
unless the beneficiary has been notified of such adverse 
action and has been provided a period of 60 days in which to 
submit evidence for the purpose of showing that the adverse 
action should not be taken.  The February 2001 correspondence 
from the RO informed the veteran of the proposal to terminate 
his disability compensation due to his incarceration.  He was 
informed that he had 60 days in which to submit evidence or 
contentions regarding this matter.  This letter also provided 
the veteran with a VA form that informed him of his appellate 
rights, to include a hearing before VA.  Additionally, a 
statement of the case issued in February 2004 further 
informed the veteran of the law and regulations governing 
benefits to incarcerated veterans and dependents.  
Furthermore, he was provided the opportunity to testify at a 
hearing before the undersigned in regard to this matter in 
December 2004.  Based on this evidence, VA has met the 
requirements for notification under 38 C.F.R. § 3.103.  It is 
not prejudicial to the veteran for the Board to proceed with 
appellate review.  See Mayfield, supra; Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

Background

Essentially, the veteran contends that the amount of an 
overpayment of VA pension benefits, created by termination of 
his pension due to his incarceration, would have been reduced 
had VA properly added his dependents to his pension award 
prior to his incarceration.  

The record indicates that the veteran was awarded nonservice-
connected pension benefits in November 1998.  On May 4, 2000, 
the RO received from the veteran a Declaration of Status of 
Dependents (VA Form 21-686c) in which he reported that he had 
recently remarried and had two dependent children.  The 
record shows that in May 10, 2000 correspondence the RO 
requested that the veteran provide income information 
pertaining to his spouse and dependent children listed in the 
May 2000 VA Form 21-686c.  The RO's request notified the 
veteran that the rate of VA pension depends on total family 
income, which includes the payee's income and that of any 
dependents.  He was also informed that he must notify VA 
immediately of any changes in income, and that "failure to 
promptly tell VA about income changes may create an 
overpayment which will have to be repaid."

In response to the RO's request, the veteran furnished copies 
of his dependent children's birth certificates, copies of 
their social security cards, and a certification of his April 
2000 marriage.  He did not provide any information regarding 
the income of his spouse and dependent children.  In July 
2000 correspondence, the RO informed the veteran that his 
claim was denied as he had not provided information regarding 
the income of his spouse and dependent children, as requested 
in the May 2000 correspondence from the RO.  

In November 2000 correspondence, the veteran informed the RO 
that he was serving a 21 month sentence in a Federal prison.  
In March 2001, the RO received information form a Federal 
Correctional facility in Fairton, New Jersey, indicating that 
the veteran's official term of incarceration was from August 
14, 2000, to May 12, 2002.  In response to the information 
about his incarceration, the RO informed the veteran in 
February 2001 correspondence of the proposed termination of 
his pension benefits, effective October 15, 2000, pursuant to 
38 C.F.R. § 3.666.  The correspondence notified the veteran 
that the termination of pension benefits could result in the 
creation of an overpayment which must be repaid.  

In March 2001, the RO received a VA Form 21-4138 from the 
veteran's spouse, wherein she requested apportionment of the 
veteran's VA benefits.  Along with her apportionment request, 
she submitted a Financial Status Report, (VA Form 20-5655), 
which included information regarding her income.  In April 
18, 2001 correspondence, the RO notified the veteran's spouse 
that her apportionment claim was denied as the veteran was 
not in receipt of VA benefits due to his incarceration.  In 
April 28, 2001 correspondence, the RO issued the decision now 
on appeal that terminated the veteran's monthly nonservice-
connected pension benefits effective October 15, 2000.  The 
decision also informed the veteran that the termination would 
result in an overpayment of benefits.  

On October 2001 correspondence, the RO informed the veteran 
that his nonservice-connected pension benefits were resumed 
effective September 9, 2001, the date of his release from 
prison.  In November 2001 correspondence, the veteran was 
notified that his dependents were added to his pension 
benefits, also effective September 9, 2001.  

As a result of the overpayment created by the termination of 
his VA pension benefits due to his incarceration, the veteran 
requested a waiver of such overpayment.  In a January 2002 
determination, the Committee on Waivers and Compromises 
(COWC) denied a waiver of the overpayment, finding that the 
correct amount of the overpayment was as yet unknown, and 
thus the COWC was unable to consider the waiver request.  In 
the decision, the COWC "strongly encourages the [veteran] to 
again request waiver after his award is corrected to reflect 
his dependents, their apportionment, and his actual debt, if 
any."  

At the December 2004 hearing, the veteran and his 
representative did not dispute the creation of the 
overpayment debt, but they reiterated that the amount of the 
debt (which had already been repaid), would have been less if 
VA had acted in a timely manner in regard to adjusting the 
amount of the monthly VA nonservice-connected pension based 
on the veteran's dependents.  That is, the veteran 
essentially contends that VA did not act timely in response 
to the VA Form 21-686c he submitted in May 2000, wherein he 
notified VA that he remarried and had a dependent spouse and 
children.  The veteran testified:

Everything [VA] sent me, I filled out in 
the exact manner.  Any question I had, I 
called [VA] and I asked them, and [VA] 
explained to me . . . what should go in 
there.  I kept in constant contact with 
[VA] over that period of time, from the 
date that I was married, when I actually 
sent the first paperwork off, all the way 
up to the day before I actually was 
incarcerated, I was on the phone with 
them.  

Legal Criteria and Analysis

The provisions of 38 U.S.C.A. § 5313 and 38 C.F.R.§ 3.666 
create a framework for determining when VA compensation and 
pension benefits should be withheld from individuals who are 
otherwise entitled to such benefits.  The statute and 
regulation direct that compensation and pension benefits 
shall not be paid to any person who is incarcerated in a 
Federal, state, or local penal institution for a period in 
excess of sixty days for conviction of a felony offense (or a 
misdemeanor under § 1505).  Therefore, in order for the 
statutory limitation to take effect and invoke withholding of 
compensation and pension benefits, four prerequisites must be 
established: incarceration, in a Federal, state, or local 
penal institution, in excess of 60 days, and for conviction 
of a felony offense (or misdemeanor under § 1505).  VAOPGPREC 
10-2001 (May 24, 2001).
The Board notes that 38 C.F.R. § 3.666 was recently amended 
in part.  See 68 Fed. Reg. 34,542 (June 10, 2003).  However, 
these amendments - rules governing reduction of benefits for 
fugitive felons - have no relevance to the particular facts 
in this case, since the veteran is not a fugitive.  
Accordingly, it is not necessary for the Board to have 
separate findings of fact, conclusions of law and statements 
of reasons or bases applying both the pre- and post-amendment 
versions of 38 C.F.R. 
§ 3.666.  Cf. VAOPGCPREC 3-2000, 65 Fed. Reg. 34,532 (May 30, 
2000) [unless it is clear from facial comparison, separately 
apply the pre- amendment and post-amendment version of a 
regulation to determine which version is more favorable].

The veteran meets all four prerequisites.  He was 
incarcerated in a Federal penal institution from August 14, 
2000, to September 9, 2001, a period over 60 days.  
Furthermore, he was convicted of a felony offense.  
Therefore, the termination of his benefits due to 
incarceration for a felony offense was proper.  See Hall v. 
West, 16 Vet. App. 391 (1999) (a reduction of VA compensation 
benefits paid to an incarcerated veteran is not a form of 
punishment).  

The veteran does not deny that he was incarcerated for a 
felony.  He has presented no cogent legal argument as to that 
particular issue.  As to his contention that the amount of 
the overpayment of pension benefits created during his 
incarceration is due to VA's failure to timely adjust his 
nonservice-connected pension based on his dependents, the 
record reflects that the RO was unable to consider such a 
claim, as the veteran failed to respond to the RO's May 2000 
request for financial information regarding his dependants.  
While his spouse did submit a financial status report (in 
conjunction with an apportionment claim in March 2001), this 
was long after the July 2000 denial of the veteran's petition 
to add his spouse and dependent children to his pension 
award.  The January 2002 determination of the COWC as to the 
matter of a waiver of debt created by the overpayment of 
benefits indicates that the correct amount of the overpayment 
(debt) was unknown at that time, and the veteran was 
"strongly" encourage[d]" by the COWC that he should again 
request waiver "after his award is corrected to reflect his 
dependent, their apportionment, and his actual debt, if 
any."  

Given the circumstance of this case, the law and regulation 
are clear.  So is the underlying public policy, which in 
essence stands for the proposition that VA benefits are 
intended to compensate veterans for economic loss (i.e. 
impairment with employment) due to their disabilities and it 
follows that such economic loss is not present when a veteran 
is incarcerated and thus not in the labor market.  See Bolton 
v. Brown, 8 Vet. App. 185 (1995).  To date the record 
reflects that the veteran has not make such a request.  And, 
as it was not shown in may (or July) 2000 that the veteran's 
spouse and children had no income, it would have been 
improper for the RO to include them as dependents for pension 
purposes.  Indeed, his own pension award could have been 
terminated (irrespective of his incarceration) based on a 
failure to provide income information pertaining to his 
spouse.  See 38 U.S.C.A. § 1521(c).

For the reasons and bases expressed above the Board finds 
that the termination of the veteran's VA pension benefits due 
to his period of incarceration for a felony offense was 
proper (and that the resulting overpayment was properly 
created).


ORDER

The appeal challenging the propriety of the termination of 
the veteran's VA pension benefits due to his incarceration 
for a felony conviction is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


